DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The request for continued examination received August 23, 2021 has been entered and is considered herein. Amended Claims 1, 3-4, 8-15 and new Claim 16 are pending and Claims 2, 5-7 are cancelled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathyanarayana et al (US PG PUB 2018/0075309).
Regarding Claim 1, Sathyanarayana et al teaches an evaluation system (computing system for performing near-collision determination method; Figs 1-3, 11-15 and ¶ [0027]-[0033], [0037]-[0038], [0043]-[0045],[0062]-[0064], [0086], [0093])  comprising: at least one memory storing instructions (computing system includes storage system to store instructions to perform method; ¶ [0028]), and at least one processer configured to execute the instructions (computing system can include a processing system; ¶ [0028]) to: acquire a first exterior image and an image comprising a second exterior image (exterior-facing cameras takes multiple exterior-faced images in a timeseries or video in the monitored region; ¶ [0030], [0045], [0086]), wherein the first exterior image is acquired by imaging an exterior of a vehicle in which a vehicle occupant has ridden in an area outside of the vehicle (the first exterior image is imaged in the exterior field of view from the exterior-facing camera and the system can simultaneously image inside the vehicle, with a second interior-facing camera, to identify the vehicle occupants; ¶ [0030], [0045]) using a terminal device configured to be held by the vehicle occupant (method performed on a user device, such as a smartphone; ¶ [0027]), by imaging the area outside of the vehicle using an in-vehicle camera mounted in the vehicle (the exterior-facing camera can be mounted to the vehicle interior and image to the exterior of the vehicle in the camera field of view; ¶ [0030]), and wherein the second exterior image depicts at least a part of the exterior of the vehicle (the exterior-facing camera can image multiple images or video, including a second exterior image, which can include a part of the vehicle exterior in the field of view; ¶ [0030]; compare the first and second exterior images acquired and detect whether or not there is a change in the exterior of the vehicle (object parameters can be compared between two images to determine changes exterior to the vehicle; ¶ [0037]-[0038]), resulting in a detection result (object comparative analysis used to generate risk map for determining collision risk; ¶ [0031]-[0033]), when the detection result comprises that there is the change in the exterior of the vehicle, determine a determination result that the change of the exterior of the vehicle occurred while the vehicle occupant used the vehicle (the risk map can be dynamically generated including analysis of objects and the operator, with operator behavior imaged to verify operator used vehicle and evaluate operator behavior towards determining collision risk; ¶ [0033], [0043], [0062]-[0063]), when the detection result comprises that the change in the exterior of the vehicle has not occurred, determine the determination result that no change in the exterior of the vehicle has occurred while the vehicle occupant used the vehicle (the risk map can be dynamically generated and will continue to operate in real- or near-real time for assessment; ¶ [0031]-[0033], [0043], [0064]), and based on the determination result,  2derive and assign an evaluation score for evaluating social credibility of the vehicle occupant of the vehicle (the operator identified behavior (good, bad, safe, unsafe, etc) and profile for risk can be incorporated into generating the risk map and the operator’s risk score; ¶ [0043]-[0045], [0093]). 
Regarding Claim 3, Sathyanarayana et al teaches the evaluation system according to claim 1 (as described above), wherein the at least one processor (computing system can include a processing system; ¶ [0028]) is further configured to: in a case in which a predetermined desirable behavior of the vehicle occupant is detected  (the operator identified behavior (good, bad, safe, unsafe, etc) can be identified; ¶ [0043]-[0045]), evaluate the vehicle occupant positively and in a case in which a predetermined undesirable behavior of the vehicle occupant is detected, evaluate the vehicle occupant negatively (the operator identified behavior (good, bad, safe, unsafe, etc) and profile for risk can be incorporated into generating the risk map and the operator’s risk score; ¶ [0043]-[0045], [0093]).  
Regarding Claim 4, Sathyanarayana et al teaches the evaluation system according to claim 3 (as described above), wherein the at least one processor (computing system can include a processing system; ¶ [0028]) is further configured to classify the behavior in patterns on the basis of the image (the operator identified behavior can be classified; ¶ [0093]).
Regarding Claim 8, Sathyanarayana et al teaches the evaluation system according to claim 1 (as described above), wherein the at least one processor (computing system can include a processing system; ¶ [0028]) is further configured to when the determination result comprises that the change of the exterior of the vehicle has occurred and it is determined that a cause of the change of the exterior of the vehicle is the vehicle occupant (the risk map can be dynamically generated including analysis of objects and the operator, with operator behavior imaged to verify operator used vehicle and evaluate operator behavior towards determining collision risk; ¶ [0033], [0043], [0062]-[0063]), evaluates the vehicle occupant negatively (risk metric can analyze multiple parameters (objects, driver, vehicle, geographic information, weather, operating context etc) to determine cause of event and event viewed negatively if determined operator at fault; ¶ [0033]-[0034], [0069], [0088]).  

Regarding Claim 14, Sathyanarayana et al teaches an evaluation method using a computer (computing system for performing near-collision determination method; Figs 1-3, 11-15 and ¶ [0027]-[0033], [0037]-[0038], [0043]-[0045],[0062]-[0064], [0086], [0093]), the evaluation method comprising: acquiring a first exterior image and an image including a second exterior image (exterior-facing cameras takes multiple exterior-faced images in a timeseries or video in the monitored region; ¶ [0030], [0045], [0086]), the first exterior image being acquired by imaging an exterior of a vehicle in which a vehicle occupant has ridden in an area outside of the vehicle (the first exterior image is imaged in the exterior field of view from the exterior-facing camera and the system can simultaneously image inside the vehicle, with a second interior-facing camera, to identify the vehicle occupants; ¶ [0030], [0045]) using a terminal device configured to be held by the vehicle occupant (method performed on a user device, such as a smartphone; ¶ [0027]), the image acquired by imaging the area outside of the vehicle using an in-vehicle camera mounted in the vehicle (the exterior-facing camera can be mounted to the vehicle interior and image to the exterior of the vehicle in the camera field of view; ¶ [0030]), and wherein the second exterior image depicts at least a part of the exterior of the vehicle (the exterior-facing camera can image multiple images or video, including a second exterior image, which can include a part of the vehicle exterior in the field of view; ¶ [0030]; comparing the first and second exterior images acquired and detecting whether or not there is a change in the exterior of the vehicle (object parameters can be compared between two images to determine changes exterior to the vehicle; ¶ [0037]-[0038]), based on a detection result that there is the change in the exterior of the vehicle (object comparative analysis used to generate risk map for determining collision risk; ¶ [0031]-[0033]), determining that the change of the exterior of the vehicle has occurred while the vehicle occupant use the vehicle (the risk map can be dynamically generated including analysis of objects and the operator, with operator behavior imaged to verify operator used vehicle and evaluate operator behavior towards determining collision risk; ¶ [0033], [0043], [0062]-[0063]), based on the detection result that there is not the change in the exterior of the vehicle, determining a determination result that the change of the exterior of the vehicle has not occurred while the vehicle occupant use the vehicle (the risk map can be dynamically generated and will continue to operate in real- or near-real time for assessment; ¶ [0031]-[0033], [0043], [0064]), and based on the determination result, deriving and assigning an evaluation score for evaluating social credibility of the vehicle occupant of the vehicle (the operator identified behavior (good, bad, safe, unsafe, etc) and profile for risk can be incorporated into generating the risk map and the operator’s risk score; ¶ [0043]-[0045], [0093]).  

Regarding Claim 15, Sathyanarayana et al teaches a non-transitory computer-readable storage medium causing a computer (computing system includes storage system to store instructions to perform near-collision determination method; Figs 1-3, 11-15 and ¶ [0027]-[0033], [0037]-[0038], [0043]-[0045],[0062]-[0064], [0086], [0093]) to: acquire a first exterior image and an image including a second exterior image (exterior-facing cameras takes multiple exterior-faced images in a timeseries or video in the monitored region; ¶ [0030], [0045], [0086]), the first exterior image acquired by imaging an exterior of a vehicle in which a vehicle occupant has ridden in an area outside of the vehicle (the first exterior image is imaged in the exterior field of view from the exterior-facing camera and the system can simultaneously image inside the vehicle, with a second interior-facing camera, to identify the vehicle occupants; ¶ [0030], [0045]) using a terminal device configured to be held by the vehicle occupant (method performed on a user device, such as a smartphone; ¶ [0027]), the image acquired by imaging the area outside of the vehicle using an in-vehicle camera mounted in the vehicle (the exterior-facing camera can be mounted to the vehicle interior and image to the exterior of the vehicle in the camera field of view; ¶ [0030]), and wherein the second exterior image depicts at least a part of the exterior of the vehicle (the exterior-facing camera can image multiple images or video, including a second exterior image, which can include a part of the vehicle exterior in the field of view; ¶ [0030]; compare the first and second exterior images acquired and detecting whether or not there is a change in the exterior of the vehicle (object parameters can be compared between two images to determine changes exterior to the vehicle; ¶ [0037]-[0038]), based on a detection result that there is the change in the exterior of the vehicle (object comparative analysis used to generate risk map for determining collision risk; ¶ [0031]-[0033]), determine that the change of the exterior of the vehicle has occurred while the vehicle occupant use the vehicle (the risk map can be dynamically generated including analysis of objects and the operator, with operator behavior imaged to verify operator used vehicle and evaluate operator behavior towards determining collision risk; ¶ [0033], [0043], [0062]-[0063]), based on a detection result that there is not the change in the exterior of the vehicle, determine that the change of the exterior of the vehicle has not occurred while the vehicle occupant use the vehicle (the risk map can be dynamically generated and will continue to operate in real- or near-real time for assessment; ¶ [0031]-[0033], [0043], [0064]), and based on a determination result determined, derive and assign an evaluation score for evaluating social credibility of a vehicle occupant of the vehicle (the operator identified behavior (good, bad, safe, unsafe, etc) and profile for risk can be incorporated into generating the risk map and the operator’s risk score; ¶ [0043]-[0045], [0093]).  

	Regarding Claim 16, Sathyanarayana et al in teaches the evaluation system according to claim 1 (as described above), wherein the at least one processor (computing system can include a processing system; ¶ [0028]) is further configured to: acquire a comment of the vehicle occupant on the first exterior image (the risk map can be dynamically generated including an image of the exterior along with an operator parameter (comment); ¶ [0033], [0043], wherein the comment input was received by the terminal device by the vehicle occupant (method performed by a user device, such as a smartphone; ¶ [0027]), based on the first exterior image and the comment of the vehicle occupant acquired, search the second exterior image of a time frame at which the change of the exterior of the vehicle is assumed to have occurred (the exterior-facing camera can image multiple images in a time series or video, to identify a second exterior image at a second point in time; ¶ [0030]), based on a search result, determine whether or not there is contradiction between the second exterior image that has been searched and the comment of the vehicle (the risk assessment will determine if there is a change between the first and second exterior images along with assessment of the operator parameter to assess a near-collision event; ¶ [0088], [0091]-[0093]), and based on a determination result that there is no contradiction between the second exterior image that has been searched and the comment of the vehicle, determine that the change of the exterior of the vehicle has not occurred while the vehicle occupant use the vehicle (the risk assessment for a near-collision event will determine an event has not occurred based on assessment of multiple parameters, including object analysis in the exterior images and operator behavior; ¶ [0033], [0088], [0091]-[0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13 are rejected under 35 U.S.C. 103 as being obvious over Sathyanarayana et al (US PG PUB 2018/0075309) in view of Stempora (US PG PUB 2015/0025917). 
Regarding Claim 9, Sathyanarayana et al teaches the evaluation system according to claim 1 (as described above), wherein Sathyanarayana et al teaches the at least one processor (computing system can include a processing system; ¶ [0028]). 
Sathyanarayana et al does not teach to: acquire information representing that the vehicle occupant has yielded to another vehicle during driving of the vehicle based on the image acquired by imaging the area outside of the vehicle using the in-vehicle camera, and based on the information, determine that the vehicle occupant has performed a desirable behavior and evaluate the vehicle occupant positively.
 Stempora is analogous art pertinent to the problem addressed in this technology application and teaches to: acquire information representing that the vehicle occupant has yielded to another vehicle during driving of the vehicle based on the image acquired by imaging the area outside of the vehicle using the in-vehicle camera (images information will indicate distance from another vehicle and driving speed to use for risk assessment; ¶ [0042]-[0044]), and based on the information, determine that the vehicle occupant has performed a desirable behavior and evaluate the vehicle occupant positively (system evaluates level of risk 917, such as avoiding an accident, as a positive factor; ¶ [0181]-[0189] expands upon ¶ [0272]-[0274]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathyanarayana et al to incorporate the teachings of Stempora including to: acquire information representing that the vehicle occupant has yielded to another vehicle during driving of the vehicle based on the image acquired by imaging the area outside of the vehicle using the in-vehicle camera, and based on the information, determine that the vehicle occupant has performed a desirable behavior and evaluate the vehicle occupant positively. By using positive and negative predictive factors, the generation of the risk assessment can be improved as predictive factors are incorporated in determining the risk, thereby improving accuracy in assessing costs of insurance, for example, to the individual, as recognized by Stempora (¶ [0182]).
Regarding Claim 13, Sathyanarayana et al in teaches the evaluation system according to claim 1 (as described above), wherein Sathyanarayana et al teaches the at least one processor (computing system can include a processing system; ¶ [0028]). 
Sathyanarayana et al does not teach to collect the evaluation scores of the vehicle occupant for each organization unit to which the vehicle occupant belongs.
Stempora is analogous art pertinent to the problem addressed in this technology application and teaches to collect the evaluation scores of the vehicle occupant for each organization unit to which the vehicle occupant belongs (information is stored, at fixed or irregular intervals, and can be sent to a remote server, including a second party server such as a occupant’s insurance company or cell phone provider; ¶ [0195], [0196]).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being obvious over Sathyanarayana et al (US PG PUB 2018/0075309) in view of Hwang et al (US 10127795).
Regarding Claim 10, Sathyanarayana et al teaches the evaluation system according to claim 1 (as described above), wherein the at least one processor (computing system can include a processing system; ¶ [0028]) is further configured to: acquire an image by imaging a vehicle cabin using a vehicle indoor camera mounted in the vehicle (an interior-facing camera, mounted inside the vehicle, is used to image inside the vehicle; ¶ [0029]-[0030]).
Sathyanarayana et al does not teach evaluate a degree of contribution of the vehicle occupant to keeping the vehicle in order based on the image acquired by imaging the vehicle cabin, in a case in which the degree is equal to or higher than a predetermined upper limit, determine that the vehicle occupant has performed a desirable behavior and evaluate the vehicle occupant positively, and in a case in which the degree acquired is lower than a predetermined lower limit, determine that the vehicle occupant has performed an undesirable behavior and evaluate the vehicle occupant negatively.  
Hwang et al is analogous art pertinent to the problem addressed in this technology application and teaches evaluate a degree of contribution of the vehicle occupant to keeping the vehicle in order based on the image acquired by imaging the vehicle cabin (interior vehicle sensors, including cameras for capturing images, are used to identify material in the cabin, including garbage; col 4, ln 26 – 62), in a case in which the degree is equal to or higher than a predetermined upper limit, determine that the vehicle occupant has performed a desirable behavior and evaluate the vehicle occupant positively, and in a case in which the degree acquired is lower than a predetermined lower limit, determine that the vehicle occupant has performed an undesirable behavior and evaluate the vehicle occupant negatively (the material detection system 114 will compare a calculated confidence score for the amount of material left in vehicle and imaged to a predetermined threshold to determine if the behavior is viewed favorably (did not leave items in vehicle) or unfavorably (left items in vehicle) and the system can respond through alerting driver, taking the vehicle out of service, alert the requestor; col 4, ln 63 – col 5, ln 15, col 5, ln 26-51, col 18, ln 60 – col 19, ln 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathyanarayana et al to incorporate the teachings of Hwang et al including to evaluate a degree of contribution of the vehicle occupant to keeping the vehicle in order based on the image acquired by imaging the vehicle cabin, in a case in which the degree is equal to or higher than a predetermined upper limit, determine that the vehicle occupant has performed a desirable behavior and evaluate the vehicle occupant positively, and in a case in which the degree acquired is lower than a predetermined lower limit, determine that the vehicle occupant has performed an undesirable behavior and evaluate the vehicle occupant negatively.  By evaluating the contribution of the vehicle 5occupant to keeping the vehicle in order on the basis of imaging the vehicle cabin for detection of materials left in a vehicle, social responsibility is improved to limit the number of items lost or left behind thereby saving time and money for companies and users of public transportation networks, as recognized by Hwang et al (col 1 ln 60 – col 2, ln 24).
Regarding Claim 11, Sathyanarayana et al in combination with Hwang et al teaches the evaluation system according to claim 10 (as described above), wherein Sathyanarayana et al teaches the at least one processor (computing system can include a processing system; ¶ [0028]) is further configured to: based on the image acquired by imaging the vehicle cabin (an interior-facing camera, mounted inside the vehicle, is used to image inside the vehicle; ¶ [0029]-[0030]), acquire a degree of contribution of a vehicle occupant responsible for driving to other vehicle occupants (the operator behavior can be determined based on the interior-facing image to detect the operator attention and reactions; ¶ [0045]), and in a case in which the degree acquired is equal to or higher than a predetermined degree (the operator’s risk score incorporates an attention score in assessing operator behavior for determining classification (good, bad, safe, unsafe, etc), with driving trajectories that can also be filtered; ¶ [0043]-[0045], [0093], [0100]-[0101]), determine that the vehicle occupant responsible for driving has performed [[a]] the desirable behavior and evaluate the vehicle occupant responsible for driving positively (the operator identified behavior is classified (good, bad, safe, unsafe, etc) based on the risk map and the operator’s drive score; ¶ [0043]-[0045], [0093]). 
Regarding Claim 12, Sathyanarayana et al in combination with Hwang et al teaches the evaluation system according to claim 10 (as described above), wherein Sathyanarayana et al teaches the at least one processor (computing system can include a processing system; ¶ [0028]) is configured to: acquire information used for determining whether or not a vehicle occupant responds to other vehicle occupants with good manners on the basis of the image acquired by imaging the vehicle cabin (an interior-facing camera, mounted inside the vehicle, is used to image inside the vehicle to determine the operator behavior including the operator attention and reactions to other motorists driving on the road; ¶ [0029]-[0030], [0043]-[0045]), [[and]] determine whether or not the vehicle occupant has performed [[a]] the desirable behavior on the basis of the information acquired (the operator’s risk score incorporates an attention score in assessing operator behavior; ¶ [0043]-[0045])and used for determining whether or not the vehicle occupant responds with good manners (the operator’s behavior for determining operator’s drive score classification (good, bad, safe, unsafe, etc) can incorporate manners such as expressions, attentiveness, gaze or distraction such as performing unrelated driving tasks; ¶ [0043]-[0045], [0093]), and in a case in which it is determined that the vehicle occupant has performed the desirable behavior,  evaluate the vehicle occupant positively (the operator identified behavior is classified (good, bad, safe, unsafe, etc) based on the risk map and the operator’s drive score; ¶ [0043]-[0045], [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Julian et al (US PG PUB 2017/02000061) discloses a system and method for monitoring driver behavior based on a number of sensors monitoring the driver and vehicle.
Kameyama et al (JP 2007269268) discloses a user hospitality system for detecting a state of a user during the operation of a vehicle.
Sun et al (CN 108335489) discloses a system to monitor and track vehicle behavior in real time while on the highway.
Kimura (JP 2018005261) discloses a feedback device for predicting dangerous driving behavior.
Helstab (CA 2973917) discloses a system and method for asset management including the use of a portable device in which the user can image and comment on images in the management of the asset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667